Case 1:17-cr-00582-JMS-WRP Document 616 Filed 05/16/19 Page 1 of 2         PageID #:
                                  5444



                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII


 UNITED STATES OF AMERICA,                     CR. NO. 17-00582 JMS-WRP

                     Plaintiff,                ORDER GRANTING IN PART,
                                               DENYING IN PART, AND
        vs.                                    HOLDING IN ABEYANCE IN PART
                                               KEALOHAS’ FIFTH MOTION IN
 KATHERINE P. KEALOHA (1);                     LIMINE, ECF NO. 575
 LOUIS M. KEALOHA (2);
 DEREK WAYNE HAHN (3);
 MINH-HUNG NGUYEN (4); and
 GORDON SHIRAISHI (5),

                     Defendants.


  ORDER GRANTING IN PART, DENYING IN PART, AND HOLDING IN
    ABEYANCE IN PART KEALOHAS’ FIFTH MOTION IN LIMINE,
                       ECF NO. 575

              On May 8, 2019, Defendants Katherine Kealoha and Louis Kealoha

 (“Kealohas”) filed their Fifth Motion in Limine, moving “for an order prohibiting

 the government from introducing . . . evidence as untimely produced and/or

 irrelevant . . . .” ECF No. 575-1 at PageID #4950; see also ECF No. 575. A

 hearing was held on the Motion on May 16, 2019. At the hearing, the Kealohas

 withdrew the Motion as to Mark Owen and Carly Lum. For the reasons stated on

 the record at the May 16, 2019 hearing, the court rules as follows:

              The Motion is DENIED as to David Oleksow.
Case 1:17-cr-00582-JMS-WRP Document 616 Filed 05/16/19 Page 2 of 2                  PageID #:
                                  5445



               The Motion is DENIED as to Thomas Woodard.

               The Motion is DENIED as to Edwin Nam.

               The Motion is GRANTED as to Patricia Blanchette.

               The Motion is GRANTED as to Lisa Diercks.

               The Motion is DENIED as to Mark Gonyea.

               The Motion is DENIED as to Noel Herold.

               The Motion is DENIED as to the photographs of Bobby Nguyen.

               The Motion is HELD IN ABEYANCE as to the notary public

 evidence.

               The Motion is DENIED as to Laurice Otsuka.

               For the foregoing reasons, the Kealohas’ Fifth Motion in Limine, ECF

 No. 575, is GRANTED IN PART, DENIED IN PART, and HELD IN

 ABEYANCE IN PART.

               IT IS SO ORDERED.

               DATED: Honolulu, Hawaii, May 16, 2019.


                                       /s/ J. Michael Seabright
                                      J. Michael Seabright
                                      Chief United States District Judge




 United States v. Kealoha, et al., Cr. No. 17-00582 JMS-WRP, Order Granting in Part, Denying
 in Part, and Holding in Abeyance in Part Kealohas’ Fifth Motion in Limine, ECF No. 575


                                               2
